


PUCEC11 - CEC PUAgmt – 2011

THE CLOROX COMPANY

2005 STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

NOTICE OF PERFORMANCE SHARE GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this performance share award agreement (the
“Agreement”), the following number of Performance Shares on the terms set forth
below:

GRANTEE:   (refer to Solium Capital account for details) TARGET AWARD: (refer to
Solium Capital account for details) PERFORMANCE PERIOD:   July 1, 2011 through
June 30, 2014 DATE OF GRANT: September 13, 2011   SETTLEMENT DATE Within 75 days
following the last day of the Performance Period, provided the Grantee has
remained in the employment or service of the Company or its Subsidiaries through
such date (except for a termination of employment or service due to death,
Disability or Retirement, as provided below)


AGREEMENT

1. Grant of Performance Shares. The Company hereby grants to the Grantee the
Target Award set forth above, payment of which is dependent upon the achievement
of certain performance goals more fully described in Section 3 of this
Agreement. This Award is subject to the terms, definitions and provisions of the
Plan and this Agreement. All terms, provisions, and conditions applicable to the
Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.        2. Nature
and Settlement of Award. The Performance Shares awarded pursuant to this
Agreement represent the opportunity to receive Shares of the Company and
Dividend Equivalents on such Shares (as described in Section 4 below). The
Company shall deliver to the Participant one Share for each Performance Share
earned (plus any accrued Dividend Equivalents), rounded down to the nearest
whole share, less any Shares withheld in accordance with the provisions of
Section 7 of this Agreement. Settlement shall occur on a date chosen by the
Committee, which date shall be within seventy-five (75) days following the last
day of the Performance Period, or any deferred settlement date established
pursuant to Section 6 of this Agreement, whichever is later (the “Settlement
Date”), and except as specifically provided in Section 5 of this Agreement,
provided the Grantee has remained in the employment or service of the Company or
its Subsidiaries through the Settlement Date.        3. Determination of Number
of Performance Shares Earned.        a. Notwithstanding anything herein to the
contrary, no Performance Shares will be eligible to be earned pursuant to
Section 3 of this Agreement unless the Company’s cumulative operating profit
(“Operating Profit”), calculated as described in paragraph c. below and
certified in writing by the Committee, over the Performance Period exceeds $
million. If the Company’s cumulative Operating Profit over the Performance
Period does not exceed $ million, all Performance Shares shall be forfeited as
of the last day of the Performance Period. In the event that the Company’s
cumulative Operating Profit over the Performance Period exceeds $ million, then
the number of Performance Shares provisionally earned, prior to and subject to
the application of the formula set forth in paragraph 3.b. below, shall be equal
to 150% of the Target Award.

- 1 -

--------------------------------------------------------------------------------




b. Subject to achievement of the Operating Profit goal set forth in paragraph a.
above, the number of Performance Shares earned, if any, for the Performance
Period shall be determined in accordance with the following formula:       
        

# of Performance Shares = Payout Percentage x Target Award

 

The “Payout Percentage” is based on cumulative economic profit (“EP”) calculated
as described in paragraph below at the end of the Performance Period, determined
in accordance with the following table:




FY12 – FY14 Payout 0% 50% 75% 100% 125% 150%

       Performance Period is FY12-FY14
       Interim percentages to be interpolated


Cumulative EP will be the sum of annual EP results over the Performance Period.
Annual EP is defined as Earnings Before Interest & Taxes (“EBIT”), adjusted for
non-cash restructuring charges, times one minus the tax rate, less capital
charge.

        

Notwithstanding the above, the EP levels in the preceding table shall be
adjusted, fairly and appropriately, in accordance with the Plan and, as provided
in this Agreement, to reflect accurately the direct and measurable effect of the
impact of each of the following events not otherwise reflected in the
determination of the initial EP levels (each, an “Event”) including, without
limitation, costs and expenses incurred by the Company on account of the
occurrence or potential occurrence of an Event: (1) the acquisition or
divestiture of a business; (2) a Change in Control, or (3) the adoption of new
or revised accounting pronouncements or changes to application of accounting
pronouncements. Notwithstanding the foregoing, an event listed in the preceding
sentence shall not qualify as an Event, and therefore no adjustment shall be
made to the EP levels, unless the impact of the occurrence or potential
occurrence of such an event listed in the preceding sentence exceeds $5 million
in Net Operating Profit After Tax (“NOPAT”). NOPAT will be EBIT, adjusted for
non-cash restructuring charges, times one minus the tax rate. The purpose of any
adjustments on account of the occurrence of an Event is to keep the probability
of achieving the EP levels the same as if the Event triggering such adjustment
had not occurred. The determination of any adjustments shall be based on the
Company’s accounting as set forth in its books and records and/or in the annual
budget and/or long range plan of the Company pursuant to which the EP levels
were originally established. The amount of any such adjustment shall be approved
by the Committee in its good faith determination in accordance with the
provisions of this paragraph. To the extent applicable, the Committee shall
condition the determination of the number of Performance Shares earned under
this paragraph 3 b. upon the satisfaction of the adjusted EP levels. All
Performance Shares that are not earned for the Performance Period shall be
forfeited as of the last day of the Performance Period.

         c.

Operating Profit is net sales minus costs of sales, research and development,
advertising and promotion and selling and administrative expenses. Operating
Profit for each year during the Performance Period shall be adjusted, fairly and
appropriately, in accordance with the Plan and, as provided in this Agreement,
to reflect accurately the direct and measurable effect of the impact of each of
the following events not otherwise reflected in the determination of the initial
Operating Profit goal (each, an “OP Event”) including, without limitation, costs
and expenses incurred by the Company on account of the occurrence or potential
occurrence of an OP Event: (1) the acquisition or divestiture of a business; (2)
a Change in Control; (3) the adoption of new or revised accounting
pronouncements or changes to application of accounting pronouncements; or (3)
the incurrence of a non-cash restructuring and/or asset impairment charge.
Notwithstanding the foregoing, no adjustment shall be made to the Operating
Profit goal unless the aggregate financial impact of the occurrence or potential
occurrence of all OP Events exceeds $20 million in Operating Profit during the
Performance Period. The purpose of any adjustments on account of the occurrence
of an OP Event is to keep the probability of achieving the Operating Profit goal
the same as if the OP Event triggering such adjustment had not occurred. The
determination of any adjustments shall be based on the Company’s accounting as
set forth in its books and records and/or in the annual budget and/or long range
plan of the Company pursuant to which the Operating Profit goal was originally
established. The amount of any such adjustment shall be approved by the
Committee in its good faith determination in accordance with the provisions of
this paragraph.

- 2 -

--------------------------------------------------------------------------------




4. Dividend Equivalent Rights. No Dividend Equivalents shall be paid to the
Grantee prior to the settlement of the award. Rather, such Dividend Equivalent
payments will accrue and be notionally credited to the Grantee’s Performance
Share account and paid out at the Payout Percentage in the form of additional
Shares (the “Dividend Equivalent Shares”) upon settlement of the award, as
described in Section 2 above.        5. Termination of Continuous Service.
Except as otherwise provided below, if the Grantee’s employment or service with
the Company and its Subsidiaries is terminated for any reason prior to the
Settlement Date, all Performance Shares and Dividend Equivalents subject to this
Agreement shall be immediately forfeited.   a. Termination due to Death or
Disability. If the Grantee’s termination of employment or service is due to
death or Disability, all Performance Shares and Dividend Equivalents shall
immediately vest and will be paid upon completion of the Performance Period
based on the level of performance achieved as of the end of such Performance
Period.        b. Termination due to Retirement. If the Grantee’s termination of
employment or service is due to Retirement and is more than twelve (12) months
from the Date of Grant set forth in this Agreement, the Performance Shares shall
vest on a pro rata monthly basis, including full credit for partial months
elapsed, and will be paid upon completion of the Performance Period based on the
level of performance achieved as of the end of such Performance Period;
provided, however, that this provision shall not apply in the event the
Grantee’s employment or service is terminated for Cause. The amount of the
vested Award may be computed under the following formula: Target Award times
(number of full months elapsed in Performance Period divided by number of full
months in Performance Period) times percent performance level achieved as of the
end of the Performance Period. Dividend Equivalents accrued through Grantee’s
date of termination due to Retirement shall be paid at the same time as the
settlement of the vested Performance Shares.   c. Definition of “Retirement.”
For purposes of this Agreement, the term “Retirement” shall mean termination of
employment or service as an Employee after (i) twenty (20) or more years of
“vesting service” as defined in The Clorox Company Pension Plan (“Vesting
Service”), or (ii) attaining age fifty-five with ten (10) or more years of
Vesting Service.   d. Definition of “Disability.” For purposes of this
Agreement, the Grantee’s employment shall be deemed to have terminated due to
the Grantee’s Disability if the Grantee is entitled to long-term disability
benefits under the Company’s long-term disability plan or policy, as in effect
on the date of termination of the Grantee’s employment.   6. Election to Defer
Settlement. Prior to the commencement of the last year of the Performance
Period, Grantee may elect to defer the settlement of the Performance Shares from
the last day of the Performance Period until a date at least two years following
such date, or until Grantee’s later termination of employment or service. If
Grantee makes such an election, it will become irrevocable on the date of such
election. If Grantee makes such an election, any Dividend Equivalents awarded
with respect to such deferred Performance Shares shall also be deferred under
the same terms. If Grantee makes such an election, but a transaction occurs that
subjects Grantee’s Performance Shares to Section 19 of the Plan prior to the
settlement date, Grantee’s deferral election will terminate and Grantee’s
Performance Shares and Dividend Equivalents will be settled as of the date of
that transaction. The Company may terminate any deferral hereunder if a change
in law requires such termination.

- 3 -

--------------------------------------------------------------------------------




7. Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Award. The Committee may condition the delivery
of Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding rate that
could be imposed on the transaction (or such other rate that will not result in
a negative accounting impact) or in such other manner as is acceptable to the
Company. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restriction or limitations that the
Committee, in its sole discretion, deems appropriate.        8. Transferability
of Performance Shares. Performance Shares shall not be transferable by the
Grantee other than by will or by the laws of descent or distribution. For
avoidance of doubt, Shares issued to the Grantee in settlement of Performance
Shares pursuant to Section 2 of this Agreement shall not be subject to any of
the foregoing transferability restrictions.   9. Protection of Trade Secrets and
Limitations on Retention.   a. Definitions.        i. “Affiliated Company” means
any organization controlling, controlled by or under common control with the
Company.        ii. “Confidential Information” means technical or business
information not readily available to the public or generally known in the trade,
including inventions, developments, trade secrets and other confidential
information, knowledge, data and know-how of the Company or any Affiliated
Company, whether or not they originated with the Grantee, or information which
the Company or any Affiliated Company received from third parties under an
obligation of confidentiality.   iii. “Conflicting Product” means any product,
process, machine, or service of any person or organization, other than the
Company or any Affiliated Company, in existence or under development that (1)
resembles or competes with a product, process, machine, or service upon or with
which the Grantee shall have worked during the two years prior to the Grantee’s
termination of employment with the Company or any Affiliated Company or (2) with
respect to which during that period of time the Grantee, as a result of his/her
job performance and duties, shall have acquired knowledge of Confidential
Information, and whose use or marketability could be enhanced by application to
it of Confidential Information. For purposes of this section, it shall be
conclusively presumed that the Grantee has knowledge of information to which
s/he has been directly exposed through actual receipt or review of memorandum or
documents containing such information or through actual attendance at meetings
at which such information was discussed or disclosed.   iv. “Conflicting
Organization” means any person or organization that is engaged in or about to
become engaged in research on or development, production, marketing or selling
of a Conflicting Product.   b. Right to Retain Shares Contingent on Protection
of Confidential Information. In partial consideration for the award of these
Performance Shares, the Grantee agrees that at all times, both during and after
the term of Grantee’s employment with the Company or any Affiliated Company, to
hold in the strictest confidence, and not to use (except for the benefit of the
Company at the Company’s direction) or disclose (except for the benefit of the
Company at the Company’s direction), regardless of when disclosed to the
Grantee, any and all Confidential Information of the Company or any Affiliated
Company. Grantee understands that for purposes of this Section 9.b, Confidential
Information further includes, but is not limited to, information pertaining to
any aspect of the business of the Company or any Affiliated Company which is
either information not known (or known as a result of a wrongful act of Grantee
or of others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company. If, prior to the
expiration of the Performance Period or at any time within one (1) year after
the Settlement Date, the Grantee discloses or uses, or threatens to disclose or
use, any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the Performance
Shares, whether vested or not, will be immediately forfeited and cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares.

- 4 -

--------------------------------------------------------------------------------




c. Right to Retain Shares Contingent on Continuing Non-Conflicting Employment.
In partial consideration for the award of these Performance Shares, the Grantee
agrees that the Grantee’s right to the Shares upon settlement of the Performance
Shares is contingent upon the Grantee refraining, during the term of the
Performance Period and for a period of one (1) year after the Settlement Date,
from rendering services, directly or indirectly, as director, officer, employee,
agent, consultant or otherwise, to any Conflicting Organization except a
Conflicting Organization whose business is diversified and that, as to that part
of its business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, prior to the expiration of the Performance
Period or at any time within one (1) year after the Settlement Date, the Grantee
shall render services to any Conflicting Organization other than as expressly
permitted herein, the Performance Shares, whether vested or not, will be
immediately forfeited and cancelled, and the Grantee shall immediately return to
the Company the Shares or the pre-tax income derived from any disposition of the
Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES
NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION,
BUT PROVIDES FOR THE FORFEITURE OF THE PERFORMANCE SHARES AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE
SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE TERM OF THE PERFORMANCE PERIOD
OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.               d. No
Interference with Customers or Suppliers. In partial consideration for the award
of these Performance Shares and to forestall the disclosure or use of
Confidential Information as well as to avoid Grantee’s intentional interference
with the contractual relations of the Company or any Affiliated Company or
Grantee’s intentional interference with prospective economic advantage of the
Company or any Affiliated Company, the Grantee agrees that for a period of one
(1) year after the date of settlement of the Performance Shares, s/he shall not,
for himself/herself or any third party, directly or indirectly, use Confidential
Information to divert or attempt to divert from the Company (or any Affiliated
Company) any business of any kind in which it is engaged, or to intentionally
solicit its customers with which it has a contractual relationship as to
Conflicting Products, or interfere with the contractual relationship with any of
its suppliers or customers (collectively, “Interfere”). If, during the term of
the Performance Period or at any time within one (1) year after the Settlement
Date, the Grantee breaches his/her obligation not to Interfere, the Performance
Shares, whether vested or not, will be immediately forfeited and cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares. For avoidance of doubt, the
term “Interfere” shall not include any advertisement of Conflicting Products
through the use of media intended to reach a broad public audience (such as
television, cable or radio broadcasts, or newspapers or magazines) or the broad
distribution of coupons through the use of direct mail or through independent
retail outlets.   e. No Solicitation of Employees. In partial consideration for
the award of these Performance Shares and to forestall the disclosure or use of
Confidential Information, the Grantee agrees that for a period of one (1) year
after the date of settlement of the Performance Shares, Grantee shall not, for
himself/herself or any third party, directly or indirectly, solicit for
employment any person employed by the Company, or by any Affiliated Company,
during the period of the solicited person’s employment and for a period of one
(1) year after the termination of the solicited person’s employment with the
Company or any Affiliated Company (collectively “Solicit”). If, during the term
of the Performance Period or at any time within one (1) year after the
Settlement Date, the Grantee breaches his/her obligation not to Solicit, the
Performance Shares, whether vested or not, will be immediately forfeited and
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares.

- 5 -

--------------------------------------------------------------------------------




f. Injunctive and Other Available Relief. By acceptance of these Performance
Shares, the Grantee acknowledges that, if the Grantee were to breach or threaten
to breach his/her obligation hereunder not to Interfere or Solicit or not to
disclose or use any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
harm caused to the Company by such breach or threatened breach would be, by its
nature, irreparable because, among other things, damages would be significant
and the monetary harm that would ensue would not be able to be readily proven,
and that the Company would be entitled to injunctive and other appropriate
relief to prevent threatened or continued breach and to such other remedies as
may be available at law or in equity. Any forfeiture or cancellation of the
Performance Shares pursuant to any of Sections 9.b through 9.e above shall not
restrict, abridge or otherwise limit in any fashion the types and scope of
injunctive and other available relief to the Company under this Section 9.f.
         10. Repayment Obligation. In the event that (i) the Company issues a
restatement of financial results to correct a material error and (ii) the
Committee determines, in good faith, that Grantee’s fraud or willful misconduct
was a significant contributing factor to the need to issue such restatement and
(iii) some or all of the Performance Shares that were granted and/or earned
prior to such restatement would not have been granted and/or earned, as
applicable, based upon the restated financial results, the Grantee shall
immediately return to the Company the Performance Shares or any Shares or the
pre-tax income derived from any disposition of the Shares previously received in
settlement of the Performance Shares that would not have been granted and/or
earned based upon the restated financial results (the “Repayment Obligation”).
The Company shall be able to enforce the Repayment Obligation by all legal means
available, including, without limitation, by withholding such amount from other
sums owed by the Company to Grantee.          11. Miscellaneous Provisions.   a.
Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Award until the Performance Shares have been settled and Share
certificates have been issued to the Grantee, transferee or representative, as
the case may be.   b. Choice of Law, Exclusive Jurisdiction and Venue. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The courts of the
State of Delaware shall have exclusive jurisdiction over any disputes or other
proceedings relating to this Agreement, and venue shall reside with the courts
in New Castle County, Delaware, including if jurisdiction shall so permit, the
U.S. District Court for the District of Delaware. Accordingly, Grantee agrees
that any claim of any type relating to this Agreement brought by Grantee against
the Company or any Affiliated Company, or any of their respective employees,
directors or agents must be brought and maintained in the appropriate court
located in New Castle County, Delaware, including if jurisdiction will so
permit, in the U.S. District Court for the State of Delaware. Grantee hereby
consents to the jurisdiction over Grantee of any such courts and waives all
objections based on venue or inconvenient forum.   c. Modification or Amendment.
This Agreement may only be modified or amended by written agreement executed by
the parties hereto; provided, however, that the adjustments permitted pursuant
to Section 18 of the Plan may be made without such written agreement.   d.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced to reflect the intent of the parties to the fullest extent not
prohibited by law, and in the event that such provision is not able to be so
construed and enforced, then this Agreement shall be construed and enforced as
if such illegal or invalid provision had not been included. In amplification of
the preceding sentence, in the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall have the power to reduce the
time period or scope to the maximum time period or scope permitted by law.

- 6 -

--------------------------------------------------------------------------------




       e. References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended.        f. Headings. The captions used
in this Agreement are inserted for convenience and shall not be deemed a part of
this Agreement for construction or interpretation.   g. Interpretation. Any
dispute regarding the interpretation of this Agreement shall be submitted by the
Grantee or by the Company forthwith to the Board or the Committee, which shall
review such dispute at its next regular meeting. The resolution of such dispute
by the Board or the Committee shall be final and binding on all persons. It is
the intention of the Company and Grantee to make the promises contained in this
Agreement reasonable and binding only to the extent that it may be lawfully done
under existing applicable laws. This Agreement and the Plan constitute the
entire and exclusive agreement between Grantee and the Company, and it
supersedes all prior agreements or understandings, whether written or oral, with
respect to the grant of Performance Shares set forth in this Agreement.   h.
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”). Any provision
of the Plan or this Agreement that would cause this Award to fail to satisfy
Section 409A shall have no force or effect until amended to comply with Section
409A, which amendment may be retroactive to the extent permitted by Section
409A.   Notwithstanding any provision of the Plan to the contrary, if the
Grantee is a “specified employee” (as defined in Section 1.409A-1(i) of the
Treasury Department Regulations) at the time of Grantee’s “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury Department
Regulations), and a payment to Grantee under this Agreement is subject to
Section 409A and is being made to Grantee on account of Grantee’s separation
from service, then to the extent not paid on or before March 15 of the calendar
year following the calendar year in which the separation from service occurred,
such payment shall be delayed until the earlier of the date which is six (6)
months after the date of Grantee’s separation from service or the date of death
of Grantee. Any payments that were scheduled to be paid during the six (6) month
period following the Grantee’s separation from service, but which were delayed
pursuant to this Section 11.h, shall be paid without interest on, or as soon as
administratively practicable after, the first day following the six (6) month
anniversary of Grantee’s separation from service (or, if earlier, the date of
Grantee’s death). Any payments that were originally scheduled to be paid
following the six (6) months after Grantee’s separation from service shall
continue to be paid in accordance with their predetermined schedule.   i.
Agreement with Terms. Receipt of any benefits under this Agreement by Grantee
shall constitute Grantee’s acceptance of and agreement with all of the
provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.


THE CLOROX COMPANY
 

By:

[exhibit10-11x7x1.jpg] Its:       Chairman of the Board and CEO


- 7 -

--------------------------------------------------------------------------------




GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE PERFORMANCE SHARES
PURSUANT TO THIS AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA AND
BY COMPLIANCE WITH GRANTEE’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN
SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT
BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR
NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAW.

The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Cloroxweb site at
http://CLOROXWEB.clorox.com/hr/stock. The Grantee hereby consents to receive the
Prospectus Information electronically, or, in the alternative, to contact the HR
Service Center at 1-800-709-7095 to request a paper copy of the Prospectus
Information. The Grantee represents that s/he is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all of the
terms and provisions thereof. Grantee has reviewed the Plan and this Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement and fully understands all provisions of the
Agreement. Grantee acknowledges and hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement. Grantee further agrees to
notify the Company upon any change in the residence address indicated below.

Dated:     Signed:                Grantee


Residence Address:      


- 8 -

--------------------------------------------------------------------------------